Citation Nr: 1203939	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  05-13 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from September 1954 to September 1958.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.

The Board notes that the Veteran's original claim was previously remanded to the RO via the Appeals Management Center (AMC) for further development per a Board decision dated September 2007.  A February 2009 Board decision denied the Veteran's claim of entitlement to service connection for a right knee disorder.

The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In August 2009, the Court granted a Joint Motion for Remand.  The Board remanded this claim for compliance with the terms of the Joint Motion in June 2010.  The requested development has been completed, and the case has been returned to the Board for further review.

In June 2007, the Veteran testified at a personal hearing before a Veterans Law Judge who is no longer with the Board.  A transcript of this hearing was prepared and associated with the claims file.  The Veteran was offered the opportunity to testify at another Board hearing, which he declined in writing in January 2012.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran has claimed entitlement to service connection for a right knee disability, which he essentially contends resulted from a March 1956 in-service automobile accident.

The Veteran underwent a VA examination in connection with this claim in December 2010.  The resulting examination report notes review of the claims file, including "a note from 05/13/2009 by Dr. Racine, at Physical Medicine and Rehabilitation that stated [the Veteran] had right knee pain for 20 years and left knee pain for 1 year."  The Board was unable to find any such record upon thorough review of the paper and electronic claims files.  This record is not listed or discussed in any prior rating decision, Board decision, statement of the case, or supplemental statement of the case.  It is therefore necessary to remand this case to locate the missing record.  

On remand, the RO/AMC should ensure that all relevant VA and private medical records have been associated with the claims file.

If the March 2009 private medical record cannot be located, the claims file will need to be sent for an etiology opinion based on the evidence that is of record.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain the May 13, 2009, note from Dr. Racine of Physical Medicine and Rehabilitation, as well as all other available records of treatment received by the Veteran for a right knee disability.  If this record cannot be obtained by VA, request that the Veteran submit this record himself or that he submit an authorization for release of this record and any other pertinent medical evidence.    

Upon receipt of any appropriate authorization, request any records identified.  If any records cannot be located, specifically document the attempts that were made to locate them.  Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Ensure that the Veteran's updated VA medical records have been associated with the claims file.

3.  After the above, if the May 2009 record from Dr. Racine cannot be located, contact the examiner who conducted the December 2010 VA examination and request a new etiology opinion that is based solely on the evidence of record.

If the December 2010 VA examiner is unavailable, send the claims file to another VA examiner who, after reviewing the claims file, should specifically address the nature and etiology of any diagnosed right knee pathology and whether any diagnosed right knee condition at least as likely as not (50% or greater degree of probability) began during service or is otherwise related to any incident of service, to include a motor vehicle accident in March 1956.  The examiner should provide a complete rationale for any opinion provided.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



